COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Marysabel Vasquez v. Wells Fargo Bank, N.A.

Appellate case number:    01-14-00088-CV

Trial court case number: 976692

Trial court:              County Civil Court at Law No. 4 of Harris County

Date motion filed:        June 20, 2014

Party filing motion:      Appellant


       Appellant, Marysabel Vasquez, has filed a “Rule 38.6(d) Motion to Extend Time for
Filing Appellant’s Brief” in which requests an extension of time to file her appellate brief and “a
rehearing of the case.” We deny Vasquez’s request for rehearing and dismiss as moot her
request for an extension of time to file her appellant’s brief.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court
                   Panel consists of Justices Jennings, Higley and Sharp.

Date: August 5, 2014